UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1475


RALPH STEWART, JR.,

                Plaintiff – Appellant,

          v.

VIRGINIA COMMONWEALTH UNIVERSITY; VCU/VCU HEALTH SYSTEM; VCU
MEDICAL CENTER/MEDICAL COLLEGE OF VIRGINIA FOUNDATION;
MCV/MCV PHYSICIANS; MCV HOSPITALS AUTHORITY; JOHN DUVAL;
MARIA CURRAN; DONNA STEIGLEDER; MARIE GREENWOOD; SHARON
JAHN; DEBORAH SLAYDEN; PETER RING; DUANE JACKSON; TERI
KUTTENKULER; DAVID HOULETTE; ANTOINETTE LIGHT,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00738-HEH)


Submitted:   February 28, 2011            Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Ralph Stewart, Jr., Appellant Pro Se. Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia, Jean
Freeman Reed, General Counsel, VCU HEALTH SYSTEM AUTHORITY,
Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ralph Stewart, Jr., appeals the district court’s order

dismissing his civil complaint filed pursuant to Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 2005 & Supp. 2010) (“Title VII”), and the

Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to

12213 (West 2005 & Supp. 2010) (“ADA”).                     We have reviewed the

record    and    find   no   reversible      error,     with      the   exception   of

Stewart’s claim alleging Title VII violations against Virginia

Commonwealth      University     (“VCU”),       VCU    Health      System,    Medical

College    of    Virginia    Foundation,     and      MCV    Hospitals    Authority.

Accordingly, we affirm those portions of the judgment for the

reasons stated by the district court.                  See Stewart v. VCU, No.

3:09-cv-00738-HEH (E.D. Va. Mar. 23, 2010).

            The district court dismissed the complaint against VCU

and its allied medical facilities on Eleventh Amendment immunity

grounds.        However, the Supreme Court has held that, in enacting

Title    VII,    Congress    properly     abrogated         the   states’    Eleventh

Amendment immunity for such suits.                 See Fitzpatrick v. Bitzer,

427 U.S. 445, 456-57 (1976) (holding that Title VII of the Civil

Rights    Act    of   1964   abrogates    the    states’       Eleventh      Amendment

immunity).       Therefore, the district court erred in dismissing

Stewart’s Title VII claim against VCU and its allied medical

facilities on this basis.          Accordingly, we vacate the judgment

                                         3
as to these parties, affirm in all other respects, and remand

for proceedings consistent with this opinion.        We further deny

Stewart’s motion   to   strike.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                    AFFIRMED IN PART,
                                                     VACATED IN PART,
                                                         AND REMANDED




                                  4